-   ----·~   - ---   -----·--------------   ~   ---   ----   ---   ----------   ---


             I
( )nlcr issued September 12, 2012




                                                         In The
                                    Qrourt of Appeals
                         1Jiiftl1 IDistrict of Wcxas at IDallas
                                             No. 05-12-01226-CV


                              IN RE DAVID A. SCHUi\·1, Relator


                  Original Proceeding from the 330th .Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-05-9233- Y


                                                     ORDER
                         Before Justices Morris, Richter, and Lang-Miers


       Based on the Court's opinion of this date, we DENY relator's petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.